Name: 91/41/EEC: Commission Decision of 20 December 1990 amending Decision 84/248/EEC authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions for home-grown production of certain fruit plants intended for planting (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  means of agricultural production
 Date Published: 1991-01-26

 Avis juridique important|31991D004191/41/EEC: Commission Decision of 20 December 1990 amending Decision 84/248/EEC authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions for home-grown production of certain fruit plants intended for planting (only the German text is authentic) Official Journal L 020 , 26/01/1991 P. 0048 - 0048COMMISSION DECISION of 20 December 1990 amending Decision 84/248/EEC authorizing the Federal Republic of Germany to adopt, when introducing into its territory plants or plant products, special plant health provisions for home-grown production of certain fruit plants intended for planting (Only the German text is authentic) (91/41/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 21/27/EEC (2), and in particular Article 18 (2) thereof, Whereas, pursuant to Article 11 (1) of Directive 77/93/EEC, plants, plant products or other objects are not subject, at the time of their introduction into the territory of a Member State from another Member State, to prohibitions or restrictions relating to plant health measures, except where provided for in that Directive; Whereas, pursuant to Article 18 (2) of the abovementioned Directive, the Member States may be authorized to adopt, when introducing into their territory plants or plant products, special health provisions in so far as such measures are also laid down for home-grown production; Whereas the Federal Republic of Germany by the Verordnung zur Bekaempfung von Viruskrankheiten im Obstbau of 26 July 1978 (3), as last amended by the Verordnung of 1 December 1989 (4), has introduced special plant health measures for the marketing of certain fruit plants intended for planting; Whereas by Decision 84/248/EEC (5), as last amended by Decision 90/111/EEC (6), the Commission authorized the Federal Republic of Germany to apply the measures also to products introduced into its territory from other Member States; Whereas this authorization was granted on a temporary basis for a period expiring on 31 December 1990, but subject to a possible extension, pending the definition of a Community certification scheme for fruit-plant propagating material; Whereas the Community certification scheme has not yet been defined; whereas the other circumstances which justified this authorization have not changed; Whereas therefore the authorization should be extended for a further period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 84/248/EEC, '31 December 1990' is hereby replaced by '1 July 1992'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 20 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 16, 22. 1. 1991, p. 29. (3) Bundesgesetzblatt, part I, p. 1120. (4) Bundesgesetzblatt, part I, p. 2105. (5) OJ No L 130, 16. 5. 1984, p. 27. (6) OJ No L 67, 15. 3. 1990, p. 47.